       Case 1:04-cr-10202-RWZ Document 153 Filed 11/21/19 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


      UNITED STATES                          )
                                             )
             v.                              ) No. 04-10202-RWZ
                                             )
      EARL DICKERSON,                        )
       Defendant.                            )


        GOVERNMENT RESPONSE TO MOTION FOR SENTENCE
          REDUCTION PURSUANT TO THE FIRST STEP ACT

      The United States, by and through Assistant United States Attorney Jennifer

H. Zacks, hereby responds to the pending motion, filed by the defendant, Earl

Dickerson, pursuant to the First Step Act. Docket entry (“D.”) 149. It appears that

the defendant, who is currently serving a life sentence, is eligible for a sentence

reduction under the First Step Act. Docket entry (“D.”) 408. For the reasons set

forth below, and based on the information available to the government at this time, 1

the government recommends a sentence at the bottom of the revised guideline

sentencing range (“GSR”), that is, 360 months.




1
 The government has requested, but has not yet obtained, information regarding the
defendant’s conduct while incarcerated. The government reserves the right to
change its recommendation after it receives that information.
       Case 1:04-cr-10202-RWZ Document 153 Filed 11/21/19 Page 2 of 5




      On March 29, 2006, following a trial, the defendant was found guilty on the

three counts with which he was charged: possession with intent to distribute five or

more grams of cocaine base, in violation of 21 U.S.C. §841(a)(1)(B) (Count One);

possession with intent to distribute fifty or more grams of cocaine base, in violation

of 21 U.S.C. §841(b)(1)(A) (Count Two); and being a felon in possession of a

firearm and ammunition, in violation of 18 U.S.C. §922(g)(1) (Count Three). As

requested by the verdict slip, the jury indicated that Count One involved 10.99 grams

of cocaine base and Count Two involved 57.83 grams of cocaine base. D.54.

Because the government had filed an information pursuant to 21 U.S.C. §851 based

on the defendant’s four prior felony drug convictions, the defendant was subject to

a mandatory term of life imprisonment. D.44. Were it not for the mandatory

sentence of life imprisonment, the defendant’s GSR would have been 360 months to

life, based on his designation as a career offender and an armed career criminal, as

well as his extensive criminal history.

      On June 16, 2006, the Court sentenced the defendant to the mandatory term

of life imprisonment. D.56.

      The defendant has now filed a motion for resentencing under the First Step

Act, which retroactively applied the raised thresholds for the amount of cocaine base
        Case 1:04-cr-10202-RWZ Document 153 Filed 11/21/19 Page 3 of 5



necessary to trigger the various statutory sentencing tiers. The mandatory life term

no longer applies and, as the defendant’s motion correctly notes, the defendant’s

GSR is now 360 months to life imprisonment, with a statutory mandatory minimum

of 15 years on Count Three.

      Based on the information currently available, the government recommends

that the Court exercise its discretion to impose a sentence at the bottom of the revised

GSR, that is, a sentence of 360 months. This recommendation is based on a number

of factors, including the history and characteristics of the defendant, the nature and

circumstances of the offense, the seriousness of the offense, the need to afford

deterrence and the protection of the public. Notably, this defendant, despite having

been previously convicted of a number of felony offenses, not only possessed a .40

caliber semi-automatic pistol, loaded with 11 rounds of ammunition, but also

admitted that he had possessed an AK-47 assault rifle. See D.68 at 12. His criminal

history as detailed in the PSR is extensive. Indeed, his prior convictions, even

without consideration of his career offender or armed career criminal status, place

him in CHC VI. His criminal record also shows a record of violent behavior,

including a 1992 conviction for armed robbery, a 1995 conviction for assault and

battery on a public employee, and a 1998 conviction for assault and battery. In

addition, it appears that, prior to the instant offenses, the defendant served a number

of years in state custody, which, evidently, did not serve to deter him from
       Case 1:04-cr-10202-RWZ Document 153 Filed 11/21/19 Page 4 of 5



committing additional crimes. Moreover, the PSR details four abuse prevention

orders that were filed against the defendant, noting that the applications for two of

these orders set forth claims that the defendant threatened to kill the complainant.

      For these reasons, and based on the facts currently available to the

government, the government recommends that, if the Court determines that the

defendant is eligible for a sentence reduction, that he be given a sentence at the

bottom of the revised GSR.

      Respectfully submitted,

ANDREW E. LELLING
 United States Attorney

By: /s/ Jennifer H. Zacks
Jennifer H. Zacks
Assistant U.S. Attorneys
United States Attorney’s Office
1 Courthouse Way, Suite 9200
Boston, Massachusetts 02210
617-748-3109
jennifer.zacks@usdoj.gov
       Case 1:04-cr-10202-RWZ Document 153 Filed 11/21/19 Page 5 of 5




                           CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).

                                        /s/ Jennifer Hay Zacks
                                        JENNIFER HAY ZACKS
                                        Assistant United States Attorney



Date: November 21, 2019
